UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): May 2, 2011 WESTINGHOUSE SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 001-33695 90-0181035 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1475 S. Bascom Ave. Suite 101, Campbell, California 95008 (Address of principal executive offices) Registrant’s telephone number, including area code:(408) 402-9400 Akeena, Solar, Inc. (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On May 5, 2011 Westinghouse Solar, Inc. (the “Registrant”), formerly Akeena Solar, Inc., issued a press release announcing financial results and certain other information related to the quarter ended March 31, 2011. A copy of the press release is attached as Exhibit 99.1 hereto (the “Press Release”). In conjunction with the issuance of the Press Release, the Registrant will conduct a conference call with investors and financial analysts on May 5, 2011 to discuss the financial results for the quarter ended March 31, 2011 and other information relating to the Registrant’s business. The information in this section, including the information contained in the Press Release attached as Exhibit 99.1 is being furnished pursuant to this Item 2.02 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. Item 8.01 Other Events. On May 2, 2011, Westinghouse Solar, Inc. (the “Company”), formerly Akeena Solar, Inc., received written notification that a NASDAQ Listing Qualifications Panel determined that the Company had regained compliance with NASDAQ Listing Rule 5550(a)(2) and that the Company is now in compliance with the bid price requirement for continued listing on The NASDAQ Capital Market. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number DescriptionofExhibit Press Release regarding financial results for the quarter ended March 31, 2011 and certain other information, issued by the Registrant on May 5, 2011 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 5, 2011 AKEENA SOLAR, INC. By: /s/ Margaret R. Randazzo Margaret R. Randazzo, Chief Financial Officer EXHIBIT INDEX No. Description Press Release regarding financial results for the quarter ended March 31, 2011 and certain other information issued by the Registrant on May 5, 2011 (furnished herewith).
